—Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered April 12, 1999, convicting defendant, after a jury trial, of two counts of rape in the third degree, and sentencing him, as a second felony offender, to consecutive terms of 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Defendant’s acquittal of certain other charges does not warrant a different conclusion (see, People v Rayam, 94 NY2d 557).
Defendant’s application pursuant to Batson v Kentucky (476 US 79) was properly denied. Since defense counsel did not object to the prosecutor’s explanations for his challenge to the prospective juror in question, the issue has not been preserved for appellate review (see, People v Allen, 86 NY2d 101), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s determination that the demeanor-based reasons proffered by the prosecutor were nonpretextual is supported by the record and is entitled to great deference on appeal, particularly since the court employed its unique opportunity to observe the prospective juror’s demeanor (see, People v Barnes, 261 AD2d 281, lv denied 93 NY2d 1014).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Tom, J. P., Andrias, Lerner, Saxe and Buckley, JJ.